DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Claims 12-18 in the reply filed on 03/18/2021 is acknowledged.  The traversal is on the ground(s) that there is no evidence of record to show that the claimed product can be made as the Office has alleged.  This is not found persuasive because according to MPEP § 806.05(f), the inventions are distinct if either of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process. In the instant case the product can be made by a process which does not use a thermally curable ink and may in turn use a UV-curing ink.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Yaba (US 5,149,351).
Regarding claim 12, Yaba discloses a glass comprising a curved surface area (see Fig 2) that comprises a printed layer formed thereon with a thermally-curable first ink (see Fig 5; Col 7, lines 42-64; layers 4 and 5 may contain colored ink), wherein: the printed layer is formed on the curved surface area (see Fig 5; Col 10, lines 27-40; printed layers 4 and 5 are formed on the substrate); the printed layer comprises a first printed layer and a second printed layer (see Fig 5; Col 7, lines 42-64; layers 4 and 5 are first and second printed layers respectively); the first printed layer and the second printed layer have different visible light transmittances from each other (see Fig 5; Col 7, lines 42-64, Col 8, lines 45-58; light transmittance may be different for layers 4 and 5 preferably from 5 to 60%); the first printed layer has the visible light transmittance higher than the visible light transmittance of the second printed layer (see Fig 5; Col 7, lines 42-64, Col 8, lines 45-58; light transmittance may be different for layers 4 and 5 preferably from 5 to 60%); and the first printed layer has a film thickness being constant in the curved surface area or being in a range in which an uneven color does not occur in the curved surface area (see Fig 5; film thickness of layer 4 is constant).
Regarding claim 16, Yaba discloses the glass according to claim 12 (see Fig 2), wherein the glass is a chemically strengthened glass (see Fig 2; Col 5, lines 54-61; bent glass sheet is chemically strengthened by ion exchange). 
Regarding claim 17, Yaba discloses the glass according to claim 12 (see Fig 2), wherein the glass is a multiply curved glass (see Fig 2; glass is a multiply curved glass). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yaba (US 5,149,351) in view of Kobayashi (US 2009/0159345).
Regarding claim 13, Yaba discloses the glass according to claim 12. Yaba does not disclose wherein the first printed layer is an infrared transmitting layer, and the second printed layer is a light shielding layer. Yaba and Kobayashi are related because both disclose glass.
Kobayashi discloses glass (see Fig 1) wherein the first printed layer is an infrared transmitting layer, and the second printed layer is a light shielding layer (see Fig 1; Para [0064 and 0070]; a first layer, transmission layer 22, transmits light in the infrared region and a second layer, light shielding layer 23).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yaba with wherein the first printed layer is an infrared 
Regarding claim 18, Yaba discloses the glass according to claim 12. Yaba does not disclose wherein the glass is a cover glass. Yaba and Kobayashi are related because both disclose glass.
Kobayashi discloses glass (see Fig 1) wherein the glass is a cover glass (see Fig 1; Para [0024]; the display medium comprises glass substrate which covers the device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yaba with wherein the glass is a cover glass of Kobayashi for the purpose of improving the light shielding capabilities of a display device in order to improve device performance
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yaba (US 5,149,351) in view of Wheatley (US 2019/0391307).
Regarding claim 14, Yaba discloses the glass according to claim 12, Yaba does not disclose wherein the first printed layer has the visible light transmittance of 1% or less. Yaba and Wheatley are related because both disclose glass. 
Wheatley discloses glass (see Fig 1I) wherein the first printed layer has the visible light transmittance of 1% or less (see Fig 1I; Para [0071]; average visible transmittance may be less than 0.1%).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yaba with wherein the first printed layer has the visible 
Regarding claim 15, Yaba discloses the glass according to claim 12, Yaba does not disclose wherein the first printed layer has the visible light transmittance of 1% or less. Yaba and Wheatley are related because both disclose glass. 
Wheatley discloses glass (see Fig 1I) wherein the second printed layer has the visible light transmittance of 0.010% or less (see Fig 1I; Para [0071 and 0224]; average visible transmittance may be less than 0.01% for optical filter).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yaba with wherein the second printed layer has the visible light transmittance of 0.010% or less of Wheatley for the purpose of meeting the optical requirements of display devices by reducing the amount of visible light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.A.S./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872